DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further passage opening and second filter element recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 15, it is unclear if “a passage opening” is the same passage opening recited in line 6 of the claim.
Regarding claim 17, line 1, it is unclear which passage opening is being referenced since lines 6 and 15 of claim 13 each recite a passage opening.
Regarding claim 18, line 1, it is unclear which passage opening is being referenced since lines 6 and 15 of claim 13 each recite a passage opening.
Claim 22 recites the limitation "the supporting element" in line 4 and lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the supporting element” is the same as the at least one support element recited in line 2 of the claim.
Regarding claim 25, line 15, it is unclear if “a passage opening” is the same passage opening recited in line 6 of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US 2011/0192786 A1; hereinafter Nagai).
Regarding claim 13, Nagai discloses a liquid filter [20D”] for removing particles from a liquid [G], the liquid filter [20D”] comprising: a first filter medium [35A] (see annotated Figure 7(C) below for all reference characters); a second filter medium [35B]; a first filter element [33, 55A, 56]; and a supporting frame [55B] that encloses a passage opening (see opening in bottom of supporting frame [55B] between bottom mesh filter element [35A] and non-woven fabric filter element [33]) and includes a supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]); wherein: the supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]) includes a first front face [F1] (see bottom face) and a second front face [F2] (see top face) facing away from each other; the first filter medium [35A] is fastened to the first front face [F1] in a fluid-tight manner; the second filter medium [35B] is fastened to the second front face [F2] in a fluid-tight manner; and the supporting frame [55B], the first filter medium [35A], and the second filter medium [35B] enclose an interior space in which the first filter element [33, 55A, 56] is arranged and that is connected, in a fluid-conducting manner via a passage opening (see opening in bottom of supporting , to an exterior space [13, for example] that is exterior to the liquid filter [20D”] (paragraphs 0033, 0037-0039, 0041, 0064, 0086-0087, Figure 1, and annotated Figure 7(C) below).

    PNG
    media_image1.png
    464
    819
    media_image1.png
    Greyscale

Regarding claim 14, Nagai discloses the liquid filter of claim 13, wherein the first filter element [33, 55A, 56] includes a third filter medium [33] (paragraph 0038 and annotated Figure 7(C) above).
Regarding claim 15, Nagai discloses the liquid filter of claim 14, wherein the first filter element [33, 55A, 56] includes a further supporting frame [55A, 56] including a further supporting frame wall [55A], wherein the further supporting frame wall [55A] includes a third front face (see top face) to which the third filter medium [33] is fastened in a fluid-tight manner (paragraphs 0038, 0064, and annotated Figure 7(C) above).
Regarding claim 16, Nagai discloses the liquid filter of claim 15, wherein the further supporting frame [55A, 56] encompasses a closed, fluid-impermeable bottom on a side facing away from the third front face (see top face), and the third front face (see top face) faces upward in a normal installation position of the liquid filter [20D”] (paragraphs 0038, 0064, and annotated Figure 7(C) above).
Regarding claim 17, Nagai discloses the liquid filter of claim 13, wherein an end of the passage opening (see opening in bottom of supporting frame [55B] between bottom mesh filter element [35A] and non-woven fabric filter element [33]) facing the exterior space of the liquid filter [20D’] is delimited by the first front face [F1] of the supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]) (annotated Figure 7(C) above).
Regarding claim 18, Nagai discloses the liquid filter of claim 13, wherein an end of the passage opening (see opening in bottom of supporting frame [55B] between bottom mesh filter element [35A] and non-woven fabric filter element [33]) facing the exterior space of the liquid filter [20D’] is delimited by the supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]) (annotated Figure 7(C) above).
Regarding claim 19, Nagai discloses the liquid filter of claim 13, wherein the first filter element [33, 55A, 56] is spaced apart from the first filter medium [35A] facing the interior space and/or from the second filter medium [35B] facing the interior space (annotated Figure 7(C) above).
Regarding claim 20, Nagai discloses the liquid filter of claim 13, wherein the first filter medium [35A] and the second filter medium [35B] are planar (paragraph 0039 and annotated Figure 7(C) above).
Regarding claim 21, Nagai discloses the liquid filter of claim 13, further comprising a support structure [55A, 56] in an interior of the first filter element [33, 55A, 56] (paragraph 0064 and annotated Figure 7(C) above). 
Regarding claim 22, Nagai discloses the liquid filter of claim 21, wherein the support structure [55A, 56] includes: at least one support element [55A] that extends essentially in parallel to the first filter medium [35A]; and a plurality of ribs [56] situated on the supporting element [55A] and protruding from the supporting element [55A] towards the first filter medium [35A] and/or the second filter medium [35B] (paragraph 0064 and annotated Figure 7(C) above).
Regarding claim 24, Nagai discloses the liquid filter of claim 13, wherein the liquid [G] is a fuel or a urea solution (paragraph 0033).
Regarding claim 25, Nagai discloses a tank filter system [10] for a motor vehicle, the tank filter system [10] comprising a liquid filter [20D”] for removing particles from a liquid [G], wherein the liquid filter [20D”] comprises: a first filter medium [35A] (see annotated Figure 7(C) above for all reference characters); a second filter medium [35B]; a first filter element [33, 55A, 56]; and a supporting frame [55B] that encloses a passage opening (see opening in bottom of supporting frame [55B] between bottom mesh filter element [35A] and non-woven fabric filter element [33]) and includes a supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]); wherein: the supporting frame wall (vertical wall of supporting frame [55B] of reinforcement member [55]) includes a first front face [F1] (see bottom face) and a second front face [F2] (see top face) facing away from each other; the first filter medium [35A] is fastened to the first front face [F1] in a fluid-tight manner; the second filter medium [35B] is fastened to the second front face [F2] in a fluid-tight manner; and the supporting frame [55B], the first filter medium [35A], and the second filter medium [35B] enclose an interior space in which the first filter element [33, 55A, 56] is arranged and that is connected, in a fluid-conducting manner via a passage opening (see opening in bottom of supporting frame [55B] between bottom mesh filter element [35A] and non-woven fabric filter element [33]), to an exterior space [13, for example] that is exterior to the liquid filter [20D”] (paragraphs 0033, 0037-0039, 0041, 0064, 0086-0087, Figure 1, and annotated Figure 7(C) above).

Additional Subject Matter
Claim 23 is not rejected under art; however, it is rejected under 35 U.S.C. 112(b) and is therefore not allowable.   Also see drawing objections in paragraph 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Stausberg et al. (US 2016/0045845 A1), Kitajima et al. (US 5,494,575), Joseph (US 4,402,827), Khalil et al. (US 2012/0012517 A1), Dockery (US 2003/0042185 A1), Chiba (US 5,817,236), Hayashi et al. (US 2018/0257006 A1), and Akagi et al. (US 2014/0096849 A1) which all relate to a state of the art for liquid filters comprising more than one filter medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746